DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schad (US 4588367) in view of Blais (US 2003/0143298).
In regards to claim 1, Schad teaches of a hot runner system (abstract, Col. 1, lines 57-60, see Fig. 4) comprising:
a nozzle 23, 24 received in a well 14 in a mold plate, the nozzle including a nozzle melt channel  for delivering moldable material to a mold cavity 27, a heated nozzle body (see heaters 50 attached to nozzle, see Fig. 2) through which the nozzle melt channel extends, and a collar (tubular member 32) connected to the heated nozzle body, the collar surrounding and spaced apart from the heated nozzle body;
a manifold 11 seated against an upstream end of the nozzle (see Fig. 4 below), the manifold including a manifold melt channel (see flow path of 21 in Fig. 2; and in Fig. 4 above) having an inlet for receiving moldable material from a source and an outlet in fluid communication with the nozzle channel (see Figs 1, 2);

    PNG
    media_image1.png
    859
    1332
    media_image1.png
    Greyscale

a biasing member 40 (belleville washers) seated between a step in the well and the collar, the biasing member having a plate loading surface through which biasing force is applied to the mold plate (see contact surface between step and biasing member) and a nozzle loading surface (see contact surface between the biasing member and the collar) through which biasing force is applied to the collar to urge the upstream end of the nozzle against the manifold when the biasing member is compressed, the nozzle loading surface being concentric with and circumferentially offset (see biasing member) from the seating surface of the collar and the plate loading surface being concentric with and circumferentially offset from the seating surface of the see expanded portion of Fig. 4, below).

    PNG
    media_image2.png
    521
    1029
    media_image2.png
    Greyscale

Schad fails to teach of “a nozzle bearing member received in the well and against which a seating surface of the collar is supported”, and the biasing member being seated between the step and the nozzle bearing member.
(However, see above in see Fig. 4 above, the collar and biasing member rests above the step of the well, the bottom of the collar being the seating surface).  The nozzle bearing member being an extra element that is placed between the collar and the biasing member.  

This additional member that is located between the nozzle portion and the biasing member can be seen in Blais, wherein the nozzle bearing member 55 (ring) having a biasing member 50 (resilient member), and above the step in the well 58 (plate cavity) within a mold plate 54, see Fig. 1 markup below.  The nozzle bushing 42 being equivalent to the claimed nozzle collar of the nozzle that engages with the biasing force from the biasing member.

    PNG
    media_image3.png
    691
    1061
    media_image3.png
    Greyscale

In this regards, the placing an additional member between the nozzle structure via a plate bearing member (or ring) is known in the injection molding arts particularly in the arrangement of the features within a well of mold plate.  
It would have been obvious for one of ordinary skill in the art to modify the construction of the injection molding nozzle , particularly of the arrangement biasing member with the collar of Schad with the addition of the nozzle bearing member placed between the collar and the biasing member as taught by Blais that is configured to provide a sealing force between the manifold bushing and the nozzle bushing, see [0025] (or manifold and nozzle body of Schad).  As this is combining prior art elements according to known methods to yield predictable results (of providing a sealing force between the manifold and the nozzle body).

In regards to claim 10, wherein the biasing member is a Belleville washer.  See Schad, teaching of alternate spring means including Belleville disc, Col. 3, lines 35-41.  Meanwhile Blais teaches of the resilient member 50 that comprises of a pair of belville springs or the like, see [0025].  The terms are various terms for a spring shaped washer that is frustro-conical shape.

In regards to claims 12 and 13, the described inline between the associated features are seen in the arrangement of the biasing member as seen in the instant specification, see Figs. 2 and 4.  The claimed arrangement are regarding the different orientation of biasing member is placed in relation to the nozzle body and collar.  In this case Schad already teaches of the biasing member that is oriented in one direction which would correspond to the biasing member as set forth in Fig. 2, as set forth in claim 12.  It would have been obvious for one of ordinary skill in the art to modify the orientation of the biasing member of Schad in view of Blais with the same predicable results of the biasing force between the step and the collar.

In regards to claim 14, wherein the size of a gap between the biasing member and the heated nozzle body is greater than the size of a gap between the biasing member and a portion of the well in which the biasing member is received.  See marked up Fig. 4 of Schad, wherein the gaps are provided.  

    PNG
    media_image4.png
    743
    1150
    media_image4.png
    Greyscale

Further, it would have been obvious for one of ordinary skill in the art to further modify the gaps of Schad in view of Blais with a change in the size of the gaps thereby changing the insulative properties between the elements due to the size of the gaps.

Of note: 
It is understood by the examiner for the respective gaps and air gap in the claims.  There is concern for the teaching of “an air gap” of claim 13 that is between the heated nozzle body and the well, compared to teaching of “a gap” between the heated nozzle body and the well of claim 7, and whether consistent terminology of the elements in the claims.  
Further, see teaching of “insulating air gap” (between nozzle well and nozzle, see [0014]) and “insulating gap” (144) (between nozzle body 134 and collar 136, see [0016]) from the specification, and “gap” (between nozzle well 116, biasing member 126, see [0023]), and openings 172, 174 sized to ensure “a gap” (see also [0023]).
The term “axial gap” appears to be consistent as taught by the specification, see [0027], regarding between inner sleeve protrusion and collar protrusion.

Claim 2, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schad in view of Blais ‘298 as applied to claim 1 above, and further in view of Blais (US 2013/0309349).
In regards to claim 2, further comprising a sleeve surrounding the collar, the sleeve having an external alignment surface extending therearound which is sized to mate with an upstream end of the well and an internal alignment surface sized to mate with an external surface of collar.
	Schad in view of Blais ‘298 do not teach of the sleeve.
Pertinent injection molding nozzle structure, Blais ‘349 teaches of a sleeve structure that surrounds the collar structure in the nozzle construction, with similar biasing member located within the well, see marked Fig. 1 below.

    PNG
    media_image5.png
    670
    1005
    media_image5.png
    Greyscale

	Here, the sleeve 110 (heat transfer obstruction), is located and acts also similar to claimed plate bearing member via an inner protrusion that further would act as guidance and alignment for the interior portions.  The additional outer surface of the 

In regards to claim 8 (dependent upon claim 2), wherein the sleeve and the nozzle bearing member are formed as a unitary component.
As seen above in Blais ‘349, the sleeve and a bearing member is of unitary component.  It would have been obvious for one of ordinary skill in the art to modify the nozzle bearing member of Schad in view of Blais ‘298 to have a sleeve formed from the bearing member as taught by Blais ‘349 as it allows for formation of protective element surrounding the nozzle elements that includes configuration to obstruct transfer of heat and thereby control the temperature of the melt within the nozzle structure.

In regards to claim 9 (dependent upon claim 2), wherein the sleeve is made from a material that is less thermally conductive than the material from which the collar is made.  The sleeve of Blais ‘349 is taught as being a heat transfer obstruction 110 and to reduce heat transfer, see [0014]-[0015].

Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schad in view of Blais ‘298 and Blais ‘349 as applied to claim 2 above, and further in view of Gray (US 2014/0037783).
In regards to claim 3 (dependent upon claim 2), wherein the external alignment surface is defined by a protrusion extending circumferentially around and radially outward from the sleeve.

	In a related nozzle structure, Gray teaches of biasing member 204 located within a well acting upon a nozzle 200.  Furthermore, Gray teaches a protrusion 204, 304 (radial support structure) for sleeve-like structure 302 (a shaft body), as seen in Figs. 2 and 4. 

    PNG
    media_image6.png
    562
    905
    media_image6.png
    Greyscale

The protrusion being seen as extending circumferentially around and radially outward from the sleeve.
	It would have been obvious for one of ordinary skill in the art to modify the sleeve of Schad in view of Blais ‘298 and Blais ‘349 with the outward protrusions as taught by Gray to aid in aligning the sleeve structure within a larger opening as it aids in preventing misalignment including tilting, see [0024].

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schad in view of Blais ‘298, Blais ‘349, and Gray as applied to claim 3 above, and further in view of Overfield (US 2013/0287888).
In regards to claim 4 (dependent upon claim 3), wherein the internal alignment surface is an inner circumferential surface of the sleeve interfacing with a collar protrusion extending radially outward from the collar.
In regards to claim 5 (dependent upon claim 4), wherein the sleeve includes an inner protrusion projecting inward towards the collar, the inner protrusion overlapping the collar protrusion so as to limit axial displacement of the sleeve in a direction away from the nozzle bearing member.
	In regards to claims 4 and 5, the Schad, Blais ‘298, Blais ‘349, and Gray references fail to teach the arrangement concerning the claimed protrusions and alignment that would interface between the collar and the sleeve.
	In this regards, the Overfield reference teaches of a nozzle construction and includes the alignment between a manifold collar 204 and nozzle collar 202, here, the arrangement of the structure corresponds to the claimed sleeve and collar arrangement, with a manifold collar 204 corresponding to the claimed collar and the nozzle collar 202 corresponding to the claimed collar, the sleeve being located outside the collar, and further the protrusions taught by the references in the form of the threaded connection 210 being the extending and overlapping features that would limit axial displacement of the sleeve in a direction in either direction.
.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schad in view of Blais ‘298, Blais ‘349, and Gray as applied to claim 3 above, and further in view of Steil (US 6368542).
In regards to claim 4 (dependent upon claim 3), wherein the internal alignment surface is an inner circumferential surface of the sleeve interfacing with a collar protrusion extending radially outward from the collar.
The Schad in view of Blais ‘298, Blais ‘349, and Gray fail to teach of the inner circumferential surface of sleeve interfaces with the collar protrusion that extends outward from the collar.
In regards to an injection molds and of the interface between a sleeve and collar, the Steil reference teaches of a manifold support 40 having an annular housing 56 that accommodates washer 66 and belleville washers 68, the inner wall 62 having a protrusion 72 (flange) that adapts to engage with the outwardly extending protrusion 78 (flange) of the sleeve 76, see Fig. 2, the gap 86 formed regarding the axial compressive load between the housing in relation to the resistive force of the spring.  

    PNG
    media_image7.png
    393
    1098
    media_image7.png
    Greyscale

The features of the protrusion along the inner surface of the sleeve that interfaces with a collar protrusion would correspond to the teachings regarding the relation between the flange 72 of the inner wall 62 (here this would correspond to the claimed collar) to the flange 78 of sleeve 76 (here, this is an inner sleeve in relation to the collar).  These are known structural features in providing interaction corresponding surfaces and protrusions of structures that correspond to the claimed collar and sleeve, particularly in regards to a related axial load of a spring acting upon the structure.  While the structure of Steil is between a collar to an inner sleeve, the interaction between the structures in relation to the movement and the compressive load of the biasing member within a manifold/nozzle of an injection mold would be relevant to one skilled in the art, particularly in the engagement between a sleeve and collar structure.
Here, it would have been obvious for one of ordinary skill in the art to modify the sleeve and collar of Schad in view of Blais ‘298, Blais ‘349, and Gray with protrusions on the collar and on the collar that interface with each other as taught by Steil as it allows to limit movement of a sleeve relative to a collar (housing).  The structure of Steil allows for applying uniform force and maintaining contact between the nozzles and 

In regards to claim 5 (dependent upon claim 4), wherein the sleeve includes an inner protrusion projecting inward towards the collar, the inner protrusion overlapping the collar protrusion so as to limit axial displacement of the sleeve in a direction away from the nozzle bearing member.  See protrusions (flanges) of Steil that overlap and to limit axial displacement, see Col. 4, lines 44-56, see also Figs. 2-4.

Here, in claim 6 (dependent upon claim 5), wherein the inner protrusion (of the sleeve) is axially spaced apart from the collar protrusion so as define an axial gap between the inner protrusion and the collar protrusion. See axial gap between protrusions of Steil, Figs. 3 and 4.

    PNG
    media_image8.png
    468
    796
    media_image8.png
    Greyscale



In regards to claim 7: 
Regarding the claimed surfaces being inline with the step in the well and the sleeve, and of the plate loading surface of the biasing member inline with a gap between the heated nozzle body and the well and a plate bearing member, as taught in regards to claims 12 and 13 above.  Wherein the orientation of the biasing member in relation to the adjacent elements would affect how the respective surface of the biasing member is inline with the respective claimed structure.  Further, as seen in Steil of the biasing members 68 in Figs. 2 and 3, the orientation of the biasing member are also taught as being in different directions and thus, it would have been obvious for one of ordinary skill in the art to modify the orientation of the biasing member as taught in Steil to the structure of Schad in view of Blais ‘298, Blais ‘349, Gray, and Steil allow for the desired surfaces of the biasing member to be inline with the respective features.
Further, in regards to the claimed axial distance that is sized so that the sleeve is axially displaced relative to the collar by an amount equal to or greater than the calculated deflection amount of the nozzle bearing member at the nozzle loading surface when the biasing member is compressed, this is factor is taught by Steil concerning the size of the initial gap 86 due to the load can be varied by changing the axial dimensions of parts of the support 40, including length of the sleeve 76, and by changing the spring constant for the spring 68, and including changing the configurations of the spring, see Col. 5, lines 7-16.   Thereby, it would have been obvious for one of ordinary skill in the art to further modify Schad in view of Blais ‘298, Blais ‘349, Gray, and Steil with adjustment as taught in Steil such that the axial distance is sized to axially displaced in relation to the calculated deflection amount, including .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schad in view of Blais as applied to claim 1 above, and further in view of Gray (US 2014/0037783).
In regards to claim 11, further comprising a plate bearing member sandwiched between the biasing member and the step in the well.
Schad in view of Blais do not teach of the plate bearing member.
However, as seen in a related injection molding structure of a nozzle structure with biasing member located within a well of a structure, the well being located within a structure that would be seen as similar to a mold plate in the arrangement.  Furthermore, Gray teaches of a bearing member 210 (the arrangement here would be seen as equivalent to the claimed plate bearing member) that is sandwiched between the biasing member 212 and the step of the well, see marked up Fig. 1 below.

    PNG
    media_image9.png
    674
    874
    media_image9.png
    Greyscale

	Gray teaches a known feature utilized in the structures in injection molding nozzles, and it would have been obvious for one of ordinary skill in the art to modify the nozzle construction of Schad in view of Blais with the addition of the plate bearing member between the biasing member and the step as taught by Gray as it permits an additional thermal insulator assembly, see [0022], that is provided between the collar, biasing member, and the step of the well within the mold plate.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schad in view of Blais as applied to claim 1 above, and further in view of Jenko (US 7165958).
In regards to claim 15, wherein a heater by which the nozzle is heated surrounds the heated nozzle body and extends through the biasing member and the nozzle bearing member.
Schad in view of Blais do not specifically teach this particular arrangement of the heater in regards to the biasing and nozzle bearing member. 

It would have been obvious for one of ordinary skill in the art to modify the heating element of the nozzle body of Schad in view of Blais to extend upward above the biasing element and past the contact with the collar as taught by Jenko as it allows for increased length in which the nozzle body is heated thereby allowing for control of the temperature of the melt as it is received from the manifold to the nozzle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, and further see the following references of note.
Jenko (US 6669462) teaches of a nozzle 112 with biasing member 118, nozzle insulator 113 that is set into the well of the mold plate 104, see Figs. 2-5.  The biasing force is place upwards for the nozzle body towards the manifold 138.

Gessner (US 5374182) teaches of a nozzle with biasing member 118, see Fig. 4, the rear most portion of the nozzle body 112 sandwiches the biasing member with the step within the well of the mold plate 104.  There appears to be additional elements located on either side of the biasing member that are sandwiched within.
Ho (US 6890473) teaches of a nozzle 128 with sleeve structure 152, sleeve having protrusions on the interior, see 162, 158. However, there are no protrusions from a collar (or nozzle) exterior to overlap with and further lack of having an axial gap between the respective protrusions, here in Ho, the protrusions such as seen between 158 and 126 (of Fig. 3, 4) are in a tight fit. 
Gellert (US 5049062) teaches a nozzle with different structure for sliding a nozzle 10 within a gate insert 18 that is located within mold plate, with a biasing element 102 located within a recess and biasing upon the member 112 that acts to push upon the bushing 44 of the nozzle which meets with the step 46 in the well of the nozzle itself, see Fig. 1.
Rees (US 4173448) teaches a nozzle 24 with collar 24a that contacts a step in well of the mold plate 11 (see Fig. 1) and having a heating element 25 that extends along the body of the nozzle from below and past the contact point between the step and collar.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744